Opinion
Darden, Judge:
Accused’s convictions, pursuant to his plea of guilty, include the theft of a checkbook containing thirteen personalized blank checks issued by the Bank of Naperville, Illinois, on account number 981-642-6, assigned to James S. Williams, Jr. (Charge I), the forgery of three checks (Charge III, specifications 1-3), and the uttering of ten forged checks (Charge III, specifications 4-13). We granted review to consider the effect of the Supreme Court’s recent opinion in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), on the utterings alleged in specifications 4 through 8 of Charge III.
In numerical order these specifications allege the uttering of a forged $100.00 cheek on July 22, 1968, at Augusta, Georgia, made payable to the accused; a $101.85 check on July 30, 1968, at Augusta, made out to Eastern Airlines; one for $10.00 on August 29, 1968,. at Atlanta, payable to Delta Air Lines; another for $48.30 uttered on this same day, in Augusta, to Delta; and a $10.00 check on August 30, 1968, at Hagerstown, Maryland, payable to Allegheny Commuter Air Line.
According to a stipulation of fact entered into the record, Williams attended a school for reserve signal officers at Fort Gordon, Georgia, during a two-week period beginning June 30, 1968, and ending July 14, 1968. While in attendance, Williams lost his checkbook and the thirteen checks. They were found and used by the accused.
The stipulation further shows that the accused uttered the $100.00 check *47alleged in specification 4 at the Fort Gordon branch of the Georgia Railroad and Trust Company. This transaction thus appears to have taken place at a base facility. A forged check uttered on post is service-connected within the meaning of O’Callahan v Parker, supra, and the court-martial has jurisdiction to try the accused for this act. United States v Williams, 18 USCMA 605, 40 CMR 317.
The $101.85 check set forth in specification 5, the $48.30 check made payable to Delta in specification 7, and the $10.00 check to Allegheny in specification 8 all bear endorsements that include a military address. These litter-ings are, therefore, triable by court-martial for it appears that each was successfully cashed because Hallahan’s victims were made aware of and placed reliance on his military status. United States v Morisseau, 19 USCMA 17, 41 CMR 17. The one remaining $10.00 check to Delta described in specification 6 reflects nothing that would associate the accused with the military, nor does it appear to have been passed on post. Williams, by this time, had returned to civilian life. Under these circumstances the accused’s conviction of specification 6 must fall. United States v Williams, supra.
Accordingly, the accused’s conviction under specification 6 of Charge III and the sentence are reversed and the specification is ordered dismissed. The record of trial is returned to the Judge Advocate General of the Army. The Court of Military Review may reassess the sentence on the basis of the remaining findings of guilty.